Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 24, 2020

The Court of Appeals hereby passes the following order:

A20A1510. PETER THOMPSON CONSTRUCTION, INC. v. MATTHEW N.
    BALL.

      After the trial court entered a default judgment against defendant Peter
Thompson Construction, Inc., in this civil action, the defendant filed a motion to set
aside the default judgment under OCGA § 9-11-60 (d) (1) & (2). The trial court
denied the motion to set aside, and the defendant appealed directly to this Court. We
lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8), (b).
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). The
defendant’s failure to follow the required appellate procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/24/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.